 540DECISIONSOF NATIONAL LABOR RELATIONS BOARDPoly Printers,Inc.,and I.F.L.Plastics, Inc.andLocal 169,International Brotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America.CaseNo. 4-CA-3359.March 10, 1965DECISION AND ORDEROn October 23, 1964, Trial Examiner Frederick U. Reel issuedhis Decision in the above-entitled case, finding that the Respondentshad engaged in and were engaging in certain unfair labor practicesand recommending that they cease and desist therefrom, and takecertain affirmative action, as set forth in the attached Trial Examin-er'sDecision.The Trial Examiner further found that the Respond-ent had not engaged in certain other unfair labor practices allegedin the complaint and recommended that the complaint be dismissedwith respect to the latter allegations.Thereafter, the Respondentsfiled exceptions to the Trial Examiner's Decision insofar as theywere found to have violated the National Labor Relations Act,as amended, and filed a brief in support thereof.The GeneralCounsel thereupon filed cross-exceptions to the Trial Examiner'sDecision with respect to the recommended dismissal of the com-plaint as to one of the discharged employees and filed an answeringbrief.The Respondent filed a brief in answer to the GeneralCounsel's cross-exceptions and his brief in support thereof.Pursuant to the provisions of Section 3(b) of the Act, theNational Labor Relations Board has delegated its powers in con-nection with this case to a three-member panel [Members Fanning,Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theTrialExaminer'sDecision, the exceptions, cross-exceptions, andbriefs, and the entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of the Trial Examiner.'ORDERPursuant to Section 10 (c) of the National Labor Relations Act,as amended, the Board hereby adoptsas itsOrder the Orderrecommended by the Trial Examiner, and orders that Respondents,Poly Printers, Inc., and H.F.L. Plastics, Inc., their officers, agents,successors,and assigns, shall take the action set forth in the TrialExaminer's Recommended Order.2 No exceptions having been filed regarding the recommended dismissal of the com-plaintwith respect to the discharge of Charles Chase, the Board adopts,pro forma,the Trial Examiner's findings, conclusions,and recommendations as to him.151 NLRB No. 66. POLY PRINTERS, INC., & H.F.L. PLASTICS, INC.541TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding,heard before Trial ExaminerFrederickU. Reel at Philadelphia,Pennsylvania,on August 31 and September 1, 1964, pursuant to a charge filed theprecedingMay 26 and a complaint issued July 21, presents issues as to whetherRespondents unlawfully interrogated employees concerning their union membershipand activities,and whether Respondents discharged seven employees for unionactivitiy.Uponthe entire record,including my observation of the witnesses,and after dueconsideration of the briefs filed by General Counsel and by Respondents,Imake thefollowing:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTS AND THE LABOR ORGANIZATION INVOLVEDRespondents,hereinafter jointly called the Company,are affiliated businesses con-stituting a single business enterprise,engaged at Philadelphia in the production andprinting of polyethylene fabric, and shipping annually in excess of$50,000 worthof goods and materials to points outside the State.The Company is admittedlyengaged in commerce within the meaning of the Act. The Charging Party is a labororganization within the meaning ofthe Act.II.THE UNFAIR LABOR PRACTICESA. Background;the start of union activity and the discharge of ChaseThe Company has approximately 24 employees in its 3-shift, 5-day-week opera-tion,with about 10 men on the day shift and about 7 on each of the other shifts. Thesupervisory hierarchy included George Schulman, the general manager, LawrenceHoward,an officer and supervisor,and Sante(Sam) Alleva, a day supervisor. Per-sonnel practices verged on the loose or informal.For example,the Keller brothers,Charles and Frank, would on occasion exchange shifts.The timeclock was con-cededly inaccurate,and the Company relied on the timecards only to show attendanceor absence,but not hours actually worked.The latter figure was arrived at by oralreports of the supervisors.Withthe exception of one Ellis,apparently a goodworker but an alcoholic,who was fired and rehired on two or three occasions, andone Carl Myers, the Company discharged no employees in the 6 months precedingApril 20, 1964.Between that date and April 28 occurred the separations here atissue.Union activity commenced early in April, when employees Frank Keller and RobertStrange began discussing with other employees the need for union representation.Beginning on April 20 they distributed union authorization cards to the employees,and 14 cards were signed between April 20 and24.Thedistribution was conductedin the plant during "break"periods, except that one employee,Charles Chase, whowas absent April 20, signed his card that day at his home. The employees involvedin the case testified that to the best of their knowledge,no management officialobserved the union activity in which they were engaged.On the other hand employeePinder, who was not discharged,testified that "we"(presumably,the employees) couldsee the men passing out the cards and to whom they went.Supervisory personnelwere on the floor all day, and testified that they had reasonably cordial relations withthe small group of employees on each shift.As just stated,Chase, who had earlier told Frank Keller he would support a union,signed a union card at his home on Monday,April 20, when he missed work becauseof illness.He had also missed work on the preceding Monday, April 13,becauseof the death of an uncle.Apart from those two absences,Chase had worked 40hours or more in every week but one since February 2.Chase testified that whenhe came to work on Tuesday,April 21,his supervisor,Alleva, told him he was "fired"because "you put us in a hole." In an earlier affidavit Chase attributed to Allevathe explanation that Chase had been"missing too many days,"had been warnedabout it, had been late, and had walked away from his machine.Alleva testifiedalong the lines attributed to him in the Chase affidavit,and his testimony is in squareconflict with that of Chase on such matters as whether Chase was late for work onApril 21, and whether Chase had been warned for the shortcomings Alleva attributedto him.B.The discharges of Frank Keller,Strange, and GilmoreAbout 10.30 on Friday morning, April 24, Schulman without prior warnings dis-charged first Strange and immediately thereafter Frank Keller,the two leading union 542DECISIONSOF NATIONAL LABOR RELATIONS BOARDprotagonists.The 2 men went to the union hall where they turned in the 14 unionauthorization cards, and then returned to the plant for the dual purpose of askingSchulman to state the reasons for their discharge and of advising the other employeesof a meeting at the union hall the next day.Keller's testimony of his conversationwith Schulman (corroborated by Strange and by employee William McNulty, whooverheard the conversation and was himself discharged the following week, but deniedby Schulman) is as follows:[I asked] George Schulman why I had got fired.He says, "You already knowthe reason, Keller." I said to him that you can't blame a guy for trying to getahead.So he said, "But you only been here a couple months and already you'retrying to start a union." I said, "Would it make any difference I was here afew years?"And George Schulman replied to me, "I'd still fired you."ThenGeorge started getting annoyed and he told me and Robert Strange to leave.So we proceeded to go to the back door, the platform in the back, and he fol-lowed us back there.As we were leaving the platform, he said, "If you guyswant a raise or stuff like that, why didn't you just tellme insteadof trying tomessup the plant?"And that's when he said, "You're nothing but trouble-makers trying to poison the minds of the other employees."John Gilmore had signed a union card early that week.He arrived at the planton Friday, April 24, about 3:30 p.m., preparing to go to work at 4. Schulman toldhim that Frank Keller and Strange wanted to see him outside the plant about somemoney they said Gilmore owed them, and Schulman added that they had been dis-charged.After Gilmore's brief conversation with Keller in which Keller asked if hewould attend the union meeting the next day, Gilmore returned to the plant andfound Schulman waiting for him.To quote Gilmore's testimony:I jumped back up on the platform and Mr. Schulman was there and he said,"If I were you, I would keep away from those boys." And I replied that Iwouldn't, that I grew up with Frank Keller and I had no reason whatsoever,to keep away from him. And he again repeated himself, and he said, "If I wereyou, I would keep away from them." And I said, "I don't get it George; what'sup?"And George says, "You'll get it."And with that, I walked away fromhim. I walked back into the plant to report for work, and back into the wash-room to get into my gear; I came out of the washroom later; and George Schul-man was standingby his office and hesaid,"Wait a minute, Gilmore, I'll haveyour check."And I said, "All right, I was going to leave anyhow."On cross-examination, Gilmore testified:Q. Now is there any reason why, that you can explain to the Trial Examiner,that you stated to Mr. Schulman that you were going to leave anyway?A. Yes, sir, Mr. Trial Examiner, I felt that there was an injustice done tothese other people-that they felt that I was in theunion-the managementfelt that I was in the union-and I wouldn't work at that plant under thoseconditions because I would be discriminated against, and it would be made tolook as though I was always doing something wrong, and they would be con-stantly on my back; and that's why I made that statement.He further testified that before he learned of the discharges of Keller and Strangehe had no intention of leaving his employment.According to Schulman, after hetold Gilmore not to "bother with those fellows," Gilmore replied:What do you mean don't bother with them? They are my buddies I'll talk tothem if I want to. Besides, I'm tired of this place anyway,I was goingto quit.Schulman, according to his testimony, then said:Well, if you want to quit, I'll get your check for you right now.Gilmore's discharge was apparently accomplished in such haste and with such heatthat Schulman neglected to sign the paycheck, and Gilmore failed to notice the omis-sion.After discovering it, he returned to the plant the following Monday, accom-panied by Strange, who had some personal equipment to remove. On this occasion,according to Gilmore and Strange, Schulman denied firing Gilmore for union activity,stated that Gilmore was fired for making "too many mistakes," and (particularlyaddressing himself to Strange) asked what Strange knew about the financial positionof the Company and what he knew about a union. Strange testified that he repliedthat a union would give the men more benefits than Schulman would, and thatSchulman then said, "Leave-I don't like that kind of stuff around here, messingup the plant." POLY PRINTERS, INC., & H.F.L. PLASTICS, INC.543C. The discharge of Albert MyersAlbert Myers, who worked the midnight-to-8 a.m.shift,signed a union cardshortlybeforehe was relieved on the morning of Friday, April 24.That evening, accord-ing to his testimony,he arrived at work shortlybefore midnight and was met at thedoor byHoward,who gave him his paycheckswiththe explanation that a general lay-off was in progress.Myers went to a cafe, whereabout 2 hourslater a fellowemployee, James Pinder,came to purchase various items of food and drink for themen onthe shift.Pinder, according to his testimony,had been discussing theMyersdischargewithHowardand had toldHoward thatPinder believedMyershad had nothingto do withthe Union.Howard told Pinder to tell Myersto come inMonday morning and discuss the matter,and Pinderduly relayedthe message.Myersreturned the followingMonday andmet with Howard and Schulman.Myers testifiedin pertinent part:And then LarryHoward asked me if I signed a union card and I toldhim yes,I had signed a unioncard.And then I think it was bothof them or one rightafter theother said did IknowI could pull my unioncardand tear itup.LarryHoward asked me would I tear my union card up. He said that if I did so hewould rehire me andgiveme my job back. I told him thatIwould have tothink it over because I did not wantto hurtmy friends, the guysthat I workedwith,and I figured bypullingmyunion card it would hurt their chances ofgetting a union in the shop. So I askedhim couldhe give me a little time tothink it over,so he said he'd give me-so I saidwould it beall right to call upor comein the next morning and give him my answer for his question.Myers did not communicate with Howard or Schulman thereafter.The Company's version of the Myers discharge is that the determination to dis-charge him was made Friday morning,April24, after 8 o'clock becauseMyers onthat day hadpersisted in his habit of leavingwork beforethe end of his shift.More-over,according to Howard,he was not at the plant at midnight that night when Myerswas discharged,and he accomplished the discharge by telephone.Howard testifiedthat hehad toldthe second-shiftsupervisor,Blake, to tell Myers to telephone Howardbefore punching in that night.Neither Blake nor the supervisor on the midnightshift,Willits,wascalled to testify,and we are left with a conflict between Howardon the one hand and Pinder and Myers on the other as towhetherHoward was atwork or at home during the midnightshift that day.Howarddid recall his con-versation with Pinder concerning Myers' discharge,Pinder's observation that Myershad nothingto do with the Union, and Howard's rejoinderthatMyersshould comeinMonday if he had something to discuss.Howard placed this conversation withPinder as occurring Friday afternoon,which wouldhave been several hours beforeMyers hadbeen notified of his discharge.Howard testified that he did not know howPinder knewof the discharge at that time.Later Howardchanged his testimony tofix his conversation with Pinder as occurring Saturday rather thanFriday.Withrespect to the Monday conversationwith Myers, the Company's position is that heoffered to tear up his union card andwas told thishad nothing to do with hisdischarge.D. The eventsof April 25On Saturday morning,April25, according to the testimony of employee Pinder,SupervisorAlleva asked him whetherhe was in the Union andif he knewwho elsewas in theUnion.Allevawas not askedto, and didnot, contradict this testimony.Thatsame day someof the discharged employees (Chase, FrankKeller, Strange,and Myers)togetherwithanother employee,William McNulty,went to the plant topick up employee Pilkington en route to the union hall for a meeting.On thisoccasion(according to the testimonyof Keller,Myers,Pinder, Strange,McNulty,and Chase,but denied by Alleva), Alleva saw thegroup in the car and said toPinder:"There's yourtroublemakers[or "instigators"or "organizers"],there's your union."E.The discharge of Charles KellerCharles Keller,who lived with his brother Frank,was not at work during thecritical days described above.Charles,who had signed a union card at his brother'srequest, had suffered a head injury and had gone to the hospital on Wednesday,April 22, for X-rays.The X-rays were negative but the doctor prescribed rest, soCharles advised the Company, through his brother, that he would be absent a few days.(Frank Keller corroborated his brother's testimony in these respects,and testifiedthat Howard, upon being told of Charles'temporary absence and the negative X-rays,expressed the view that Charles could return when he felt able.Howard testified 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat Frank Keller never told him Charles had been cleared by the doctor.)OnTuesday, April 27,Charles reported for work.He noted that one Ellis, a formeremployee, had apparently been rehired and was working at Keller'smachine.Keller'stestimony continued:A.Well, as soonas I seen him,I just stood there.Then Larry Howardapproached me and said,"Come down to my office, I want to talk to you, Skip."And when I went down to his office he said,"While you were away there was awholesale change.Some old men were re-hired.We hired some new men.We fired some men who worked here. And you were part of the package."Q.What did you say?A. I said okay.He said,"I'llmail you your pay check."And that was it.Keller at that time had the negative X-rays in his wallet but never showed them toHoward. Howard contradicted Charles Keller's testimony,stating that Keller reportedan unresolved head injury and that he told Keller only to stay away until he wasbetter and had a clean bill of health.Schulman in essence corroborated Howard'stestimony,except that Schulman referred to Keller's report of an"undetermined headinjury" as having been made on the preceding Wednesday.According to Schulman,on April 28 Howard asked Keller, "Did you get a clearance from the hospital? Isyour head all right?" and when Keller replied that he had no hospital discharge,Howard said: "When you get a clearance from the hospital,your job is availableto you."F. The dischargeof William McNultyAs noted above, McNulty wasone of the employees in a car on their way to theunion hallon April 25 when Allevaupon seeing them allegedly remarked to Pinder,"There's yourunion."McNulty hadsigned a union card earlier thatweek.On Tues-day, April 28, McNulty arrived atthe plantbefore thestarting time and went to thelunchroom.He was visitingthere with Charles Keller when Alleva asked McNultywhen he was goingto work.McNulty repliedthat he still had a few minutes, andcontinuedto drink hiscoffee.Keller left, only to return shortly thereafter to statethat he hadbeen discharged.McNulty wasstill in the lunchroom when Schulmancame in anddischargedhim, stating, "If you wantto sit around, you can sit around athome," and"you mightaswell go alongwith Keller."In his 2 monthswith theCompany McNulty hadbeen absent three times,and late to work on four or fiveoccasions.The foregoing recital representsMcNulty's firstversion of the eventsof April 28,a versionwhich he altered during cross-examination to state that he had gone towork and that Schulman dischargedhim while hewas working,only to return laterin the cross-examination to the statementthat he wasin the lunchroom when Schul-man reproved and discharged him.Schulman's version differs fromMcNulty's inthat Schulman testified to sneakingtoMcNulty on twooccasions in the lunchroom that morning,and discharging himon the second occasion,some 20 to 30 minutesafterMcNulty shouldhave been atwork. (According to McNultythe lunchroom clock was in error, he spent 2 minutesdrinking coffee after Alleva spoketo him, and Schulman came in 5 to 10 minutesafterAlleva.)G. Concluding findingsAs the foregoing summary makesclear,the result in this case turns primarily onthe credibility of the witnesses.Basically, theCompany'sposition is that the sevendischarged employees and Pinder, all of whom are closefriends ofone another, havecontrived a series of falsehoodsto which theyhave sworn, that the extent to whichtheir testimony is corroborative of each other merely establishesthat they hadagreed in advance on the details of their testimony,and that the several discharges(except for Gilmore, who "quit," andCharlesKeller, who lacked medical clearance)were for cause.In the latter connectionthe Companyintroduced testimony, notdetailedabove,that Strange andFrankKeller spent much working time in conversa-tion together,that they as well as Chase,Myers, and McNultywere often late to workor left early or spent timeaway fromtheir machines,and that Gilmore,Myers, andthe others did unsatisfactorywork.Finally. the Company's supervisors all professedignoranceof any knowledgeor awareness of unionactivityuntil after the dischargesof Frank Keller and Strange and their return to the plant later on the day of theirdischarge.General Counsel,of course,relies on the credibility of the employeewitnesses as establishingthat the Companyknew of their unionactivityand dis-charged them therefor.Uponconsideration of the entire record,including my observation of the witnesses,and with due regard for the friendly relationship existing among the employee wit- POLY PRINTERS, INC., & H.F.L. PLASTICS, INC.545nesses, I am disposed in general to credit their testimony.I do so not only because oftheir demeanor and because of the high degree of corroboration including that ofPinder, a comparatively disinterested witness, but also because in certain respects theCompany's story did not ring true.It is peculiar,to say the least, that Howard,according to his testimony,should have discussed Myers' discharge with Pinder onFriday afternoon,hours before Howard had notified Myers of his discharge,and evenif that be attributed to faulty recollection of the date on Howard's part, his testimonyleaves unexplained how and why Pinder happened to mention to Howard(as bothtestified)that Myers had nothing to do with the Union,information to which Howard(by his own testimony as well as by Pinder's)responded with a suggestion thatMyers come to see him.Likewise peculiar, if the Company's version is true, is theconduct of Charles Keller in treating as an outright discharge a simple request thathe obtain medical clearance.And while it may be nothing more than coincidence thatthe Company,after tolerating weeks and even months of alleged inattention to work,tardiness,and early departures,should "crack down" on a large group of employees(amounting to nearly one-third of its total work force),itcompounds coincidencethat this occurred in the same week inwhich theemployees'union activity passed thepoint of mere discussion and entered the card-signingstage.Cf.N.L R B. v. Con-denser Corporation of America,128 F. 2d 67, 75 (C.A. 3).More specifically,I credit the testimony of Frank Keller and Strange concerningtheir interview with Schulman on their return from the union hall on April 24, andthe testimony of Gilmore concerning his conversation with Schulman that day.Therefore,I find that Keller and Strange were discharged for union activity, and thatGilmore was discharged for his open defiance of Schulman's admonition to "keepaway from" Keller and Strange. In the context of the Keller and Strange discharges,the admonition to Gilmore and his rejection of it conveyed to Schulman the belief,well founded in fact, that Gilmore was associated in, and would not cease, unionactivity.The claim that Gilmore made"too many mistakes"was a patent after-thought advanced several days later, and Gilmore's statement that he was going toquit anyway not only followed his discharge but was provoked by the unlawful dis-crimination against Keller and Strange. I further find,creditingMyers and Pinderin these respects,that Howard discharged Myers for union activity.Finally, I creditthe testimony of Charles Keller and find that he was discharged as part of the"package," in which he was included because of the Company'swell-founded beliefthat he had followed the lead of his brother,with whom he lived, in union activity.I am constrained,however, to recommend dismissal of the complaint as to Chaseand McNulty.The timing and circumstances of Chase's discharge are such that I donot find a preponderance of the testimony supporting his case.He was not a leaderof the Union,and his discharge predated by several days any action against theleaders,Keller and Strange. I credit Alleva's testimony as to his reasons for dis-charging Chase.The McNulty matter is a difficult one,for the Companyhad iden-tifiedMcNulty the Saturday preceding his Tuesday discharge as a union supporter.But McNulty,by his own testimony,lingered several minutes in the lunchroom aftera supervisor had directed him to go to work. It may be that but for his unionadherence McNulty would have been dealt with more lightly, but there is no showingof similar conduct and hence no basis for a finding based on difference of treatment.In my view McNulty's conduct furnished a ground for discharge,and against thatGeneral Counsel has established union animus. But to find a violation in McNulty'scase would be to find either that his support of the Union rendered him immune todischarge for cause(a patent absurdity)or that the Company was motivated in partby his union membership(a pure speculation).I therefore recommend dismissalas to him for failure of General Counsel to sustain his burden of proof.With respect to the allegation in the complaint that Alleva interrogated employees"concerning their union membership activities,and desires,"this is supported byPinder's testimony concerning Alleva's questioning on April 25, and I therefore findthe violation of Section 8(a)(1) inherent in such conduct.General Counsel pointsout in his brief that Schulman also interrogated Pinder as to the latter's union member-ship but the complaint named only Alleva, and not Schulman,as involved in unlawfulinterrogation,and I therefore make no finding of violation based on Schulman's con-duct in that respect.M. THE REMEDYI shall recommend the conventional remedy for the unfair labor practices herefound, including the reinstatement with backpay and interest of the five employeeshere found to have been unlawfully discharged, and the posting of an appropriatenotice.Backpay shall be computed in accordance with the formulas approved inF.W. Woolworth Co.,90 NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB783-133-66-vol. 151-36 546DECISIONS OF NATIONAL LABOR RELATIONS BOARD716. In view of the number of discriminatory discharges, I find that the Company'shostility to its employees' exercise of their statutory rights warrants a broad cease-and-desist order.CONCLUSIONS OF LAW1.By discriminatorily discharging Frank Keller, Robert Strange, John Gilmore,Albert Myers, and Charles Keller for union activity, the Company has engaged inunfair labor practices affecting commerce within the meaning of Section 8(a)(3)and (1) and Section 2(6) and (7) of the Act.2.By interrogating an employee as to whether he was a union member and as towho else was in the Union, the Company, acting through its supervisor and agent,engaged in an unfair labor practice affecting commerce within the meaning of Section8(a) (l) and Section 2(6) and (7) of the Act.RECOMMENDED ORDERAccordingly, on the basis of the foregoing findings and conclusions and on theentire record, I recommend, pursuant to Section 10(c) of the Act, that RespondentsPoly Printers, Inc., and H.F.L. Plastics, Inc., their officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Discriminating against any employee for having joined, or engaged in activityon behalf of, Local 169, International Brotherhood of Teamsters, Chauffeurs, Ware-housemenand Helpers of America.(b) Interrogating employees as to their union membership or activities,or as tothe union membership or activities of other employees, or in any other manner inter-fering with, restraining, or coercing employees in the exercise of their rights under Sec-tion7 of the Act.2.Take the following affirmative action necessary to effectuate the policies of theAct:(a)Offer to reinstate Frank Keller, Robert Strange, John Gilmore, Albert Myers,and Charles Keller to their former or substantially equivalent positions, withoutprejudice to their seniority or other rights and privileges, and make each of themwhole in the manner described in the section of the Trial Examiner's Decisionentitled "The Remedy" for any loss of earnings suffered by reason of the discrimina-tionagainst them.(b)Notify any of the above-described employees who are serving in the ArmedForces of the United States of their right to full reinstatement upon application inaccordance with the Selective Service Act and the Universal Military Training andService Act of 1948, as amended, after discharge from the Armed Forces.(c) Preserve and, upon request, make available to the Board or its agents, for exam-inationand copying, all payroll records, social security payment records, timecards,personnel records and reports, and all other records necessary to analyze the amountof backpay due under the terms hereof.(d) Post at their plant at Philadelphia, Pennsylvania, copies of the attached noticemarked "Appendix." 1Copies of such notice, to be furnished by the RegionalDirector for Region 4, shall, after being duly signed by an authorized representativeof the Respondents, be posted immediately upon receipt thereof, and be maintainedby them for a period of 60 consecutive days thereafter in conspicuous places, includ-ing all places where notices to employees are customarily posted.Reasonable stepsshall be taken by the Respondents to insure that said notices are not altered, defaced,or covered by any other material.(e)Notify the Regional Director for Region 4, in writing, within 20 days fromthe date of the receipt of this Decision, what steps the Respondents have taken tocomply herewith.2The complaint, insofar as it alleges discrimination against Charles Chase andWilliam McNulty, should be, and the same hereby is, dismissed.i In the event that this Recommended Order is adopted by the Board, the words "Asordered by" shall be substituted for "As Recommended by a Trial Examiner of" in thenotice.In the further event that the Board's Order be enforced by a decree of aUnited States Court of Appeals, the words "a Decree of the United States Court ofAppeals, Enforcing an Order of" shall be inserted immediately following "As ordered by "2 In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read, "Notify said Regional Director, in writing, wtthin 10 daysfrom the date of this Order, what steps the Respondents have taken to comply herewith." LANE-COOS-CURRY-DOUGLAS COUNTIES BLDG. & CONST.547APPENDIXNOTICE TO ALL EMPLOYEESAs recommended by a Trial Examiner of the National Labor Relations Board, weare posting this notice to inform our employees of the rights guaranteed them in theNational Labor Relations Act:WE WILL offer Frank Keller, Robert Strange, John Gilmore, Albert Myers,and Charles Keller their former jobs, and pay them for wages they lost since theirdischarges in April 1964.All our employees have the right to join or assist Local 169, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America,or any other union.WE WILL NOT question them as to whether they aremembers of or support a union, or discharge them for doing so, or interferewith them in any way because of their union activity.POLY PRINTERS, INC., and H.F.L. PLASTICS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employees if presently serving in theArmed Forces of the United States of their right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Trainingand Service Act of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 1700Bankers Securities Building, Walnut and Juniper Streets, Philadelphia, Pennsylvania,Telephone No. 735-2612, if they have any questions concerning this notice or com-pliance with its provisions.Lane-Coos-Curry-Douglas Counties Building&ConstructionTrades Council,AFL-CIOandCarpenters Local Union No.1273,United Brotherhood of Carpenters&Joiners of America,AFL-CIO,and Construction & General Laborers Local No. 85,InternationalHod Carriers,Building & Common Laborers'Union of America,AFL-CIOandPlumbers&SteamfittersLocal No. 481,United Association of Journeymen&Appren-tices of the Plumbing & Pipe Fitting Industry of the U.S. &Canada,AFL-CIOandRamsey-Waite Co., Inc.Cases Nos. 36-CC-111, 36-CC-112, and 36-CC-113.March 10, 1965DECISION AND ORDEROn November 30, 1964, Trial Examiner Wallace E. Roysterissued his Decision in the above-entitled proceeding, finding thattheRespondents had engaged in certain unfair labor practices,and recommending that they cease and desist therefrom and takecertain affirmative actions, as set forth in the attached Trial Examin-er'sDecision.Thereafter, the Respondents filed exceptions to theTrial Examiner's Decision and a supporting brief, and the ChargingParty filed a brief in support of the Trial Examiner's Decision.151 NLRB No. 63.